Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-16 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Information Disclosure Statement
The information disclosure statement filed 7/31/19 and 10/27/2020 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election of Group I claims 1-16 in the reply filed on 11/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The invention of claims 17-18 (now canceled) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, without traverse in the reply filed on 11/16/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites a method for the production of a polysaccharide-protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide covalently linked to a carrier protein from a mixture comprising polysaccharide-protein conjugate and free polysaccharide.
Method step (a) requires the mixture comprising polysaccharide-protein conjugate and free polysaccharide. As written, it is not clear that the mixture comprises Streptococcus pneumoniae serotype 19F capsular polysaccharide covalently linked to a carrier protein because the mixture broadly recites “polysaccharide-protein conjugate and free polysaccharide”. Since the method is drawn to production of a polysaccharide-protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide covalently linked to a carrier protein, the mixture used for the production Streptococcus pneumoniae serotype 19F capsular polysaccharide covalently linked to a carrier protein and free serotype 19F polysaccharide


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 10, 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Marburg et al. US 5,623,057 4/22/1997.
Claim 1: Marburg et al disclose a method for the production of a polysaccharide-protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide (see abstract, column 2 lines 52-59, column 4 disclosing capsular polysaccharide from S. pneumoniae 19F) covalently linked to a carrier protein (see column 4 disclosing OMPC covalently coupled to capsular polysaccharide) from a mixture comprising polysaccharide-protein conjugate and free polysaccharide (see column 21 Under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)), the method comprising the steps of:



b)    performing size separation under conditions that allow removal of free polysaccharide (disclosing the use of various separation processes to remove non-covalently bonded polysaccharides i.e. free polysaccharides, one of the processes disclosed is size-exclusion chromatography (see column 21 lines 37-68, under “isolating the conjugate product”  – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)).

Claim 3: Marburg et al disclose the method of claim 1, further collecting the polysaccharide-protein conjugate e.g. resuspension of the conjugate in sterile water. See column 21 lines 60-68.

Claim 7-9: Marburg et al disclose the buffer is Tris pH range 7-9 (thus disclosing pH 7) - see column 21 lines 37-68, under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide))

Claim 10: Marburg et al disclose the incubation temperature room temperature1 which is in the range of 4-25 degree C.

Claim 11: Marburg et al disclose the size separation is by size-exclusion chromatograph –see column 21 lines 57-58.


Claim 15: Marburg et al disclose the method of claim 1, further comprising formulating the polysaccharide-protein conjugate with one or more additional polysaccharide-protein conjugate from a different serotype (see abstract and column 4 lines 53-58 disclosing multivalent vaccine comprising mixtures of different polysaccharide-protein conjugate each prepared separately with a given capsular polysaccharide).

Claim 16: Marburg et al disclose the method of claim 15 further comprising formulating with an adjuvant e.g. aluminum hydroxide. See column 22 under “vaccine formulation and utility” to column 23 lines 1-10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 1, 2, 4, 11  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. US 5,623,057 4/22/1997 cited in IDS in view of Blue et al. WO 2012/078482 6/14/2012, cited in IDS.

Claim 1: Marburg et al disclose a method for the production of a polysaccharide-protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide (see abstract, column 2 lines 52-59, column 4 disclosing capsular polysaccharide from S. pneumoniae 19F) covalently linked to a carrier protein (see column 4 disclosing OMPC covalently coupled to capsular polysaccharide) from a mixture comprising polysaccharide-protein conjugate and free polysaccharide (see column 21 Under “isolating the conjugate product” –conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)), the method comprising the steps of:

a)    incubating said mixture  comprising said conjugate and free Pn-PS for a minimum of 6 hours (between 1-25 hours, thus disclosing 25 hours) at a temperature ranging from 2 - 30°C (disclosing room temperature2)  in a buffer (Tris buffer) having a 

b)    performing size separation under conditions that allow removal of free polysaccharide (disclosing the use of various separation processes to remove non-covalently bonded polysaccharides i.e. free polysaccharides, one of the processes disclosed is size-exclusion chromatography (see column 21 lines 37-68, under “isolating the conjugate product”  – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)).

With respect to claim 2, Marburg does not disclose the method of claim 1, wherein said size separation uses a nominal molecular weight cut off membrane of from 100 to 500 kDa whereby the polysaccharide-protein conjugate is retained in the retentate.
With respect to claim 4, Marburg et al does not disclose that the carrier protein is CRM197.
With respect to claims 11-12, Marburg et al does not disclose the size separation is wide-pore ultrafiltration with a membrane having a membrane having a MWCO of 100 kDa to 300 kDa.

With respect to claim 2, Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate from free polysaccharide using nominal molecular weight cut-off (MWCO) membrane 100 kDa MWCO and 300 kDa MWCO ultrafilter whereby the polysaccharide-protein conjugate is retained in the retentate. See page 20 lines 8-22.
	With respect to claim 4, Blue et al disclose conjugating CRM 197 to S. pneumoniae capsular polysaccharide. See abstract, page 3 line 20, page 12 line 7-13.
With respect to claim 11-12, Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate using nominal molecular weight cut-off 

	 It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have substituted the carrier protein of Marburg et al with the carrier protein of Blue et al i.e. CRM 197, resulting in the instant invention  of claim 4 with a reasonable expectation of success. The motivation to do so Blue et al disclose that in addition to OMPC as a carrier protein for capsular polysaccharide of S. pneumoniae 19F, CRM197 can also be used as a carrier protein. See page 12 lines 7-18.
	With respect to claims 2 and 11-12, it would have been prima facie obvious to a person of ordinary skill in the art to have performed the size separation step of the conjugate (with CRM197 or with OMPC) using wide-pore ultrafiltration as taught by Blue et al, thus resulting in the instant invention with  a reasonable expectation of success. The motivation to do so is that Marburg et al disclose that the conjugate pellet can be submitted to any of a variety of other purification procedures (see at column 21 lines 45-50) and Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate using nominal molecular weight cut-off (MWCO) membrane 100 kDa MWCO and 300 kDa MWCO ultrafilter (interpreted as “wide-pore ultrafiltration” whereby the polysaccharide-protein conjugate is retained in the retentate. See Blue et al page 20 lines 8-22.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. US 5,623,057 4/22/1997 cited in IDS and Blue et al. WO 2012/078482 6/14/2012, cited in IDS as applied to claims 1-2, 4 and 11-12 above further in view of Han et al. US 2015/0328328 11/19/2015.
With respect to claim 5 and 6, the combination of Marburg et al and Blue et al does not disclose that the retained polysaccharide-protein conjugate has an average 
Han et al disclose conjugation of CRM197 to capsular polysaccharide 19F from S. pneumoniae (paragraph 19 and 23 and 27 and 54) wherein the average molecular weight of the conjugate is between 500 kDa and 5000 kDa or between about 600 kDa and 2800 kDa or 1000 kDa to 3000 kDa. See paragraph 55, 75, 80 and 82. Han et al disclose that said conjugates are packaged into immunogenic compositions for inducing an immune response against S. pneumoniae. See paragraph 106-109 and 145.
With respect to claim 5 and 6, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have sized the capsular polysaccharide of the combination of Marburg et al and Blue et al so that the capsular polysaccharide-CRM197 conjugate has an average molecular weight of between 500 kDa and 5000 kDa or between about 600 kDa and 2800 kDa or 1000 kDa to 3000 kDa (i.e. 600 kDa  or more; 1000 kDa or more) as taught by Han et al and these conjugates having these average molecular weight would have been retained in the retentate when the size separation was done because the nominal molecular weight cut off of the membranes of Marburg and Blue et al were 100 kDa and 300 kDa, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to use the polysaccharide protein conjugate with these average molecular weight as taught by Han et al is that Han et al disclose that they are immunogenic and can be used to induce an immune response against S. pneumoniae.


Status of the Claims
Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “room temperature,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/room%20temperature. Accessed 1/28/2021 – room temperature is 15oC-25oC
        2 “room temperature,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/room%20temperature. Accessed 1/28/2021 – room temperature is 15oC-25oC